Citation Nr: 0740423	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-26 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	John C. Blair, Attorney at Law



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the RO, which denied the benefits sought on appeal.  

The claim was previously before the Board in April 2005 and 
April 2007.  

The appeal is once again being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, in order 
to satisfy an outstanding hearing request.  VA will notify 
the veteran if further action is required on his part.  

The Board notes the veteran released Disabled American 
Veterans as his representative in November 2007.   VA Form 
21-22a, Appointment of Individual as Claimant's 
Representative, for John C. Blair, Attorney at Law, as well 
as Veterans Benefits Legal Representation Agreement, have 
been executed and associated with the claims folder.  


REMAND

A preliminary review of the record shows that this matter is 
not ready for appellate disposition because of an outstanding 
VA hearing request by the veteran.  

In the veteran's September 2003 VA Form 9, he requested a 
Board hearing to be held at the RO.  A videoconference 
hearing was conducted in February 2005 by Veterans Law Judge 
who has retired.  

In November 2007, the veteran was notified that he would be 
afforded an opportunity to testify at another hearing.  

In December 2007, the veteran responded and indicated that he 
desired another hearing before a Veterans Law Judge to be 
held at the RO.  Therefore, the appeal must be remanded so 
the veteran can be afforded a hearing as requested.  
38 C.F.R. § 20.704 (2007).  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

The AOJ should take appropriate steps to 
schedule the veteran for a hearing at the 
RO conducted by a Veterans Law Judge at 
the next available opportunity.  Should 
the veteran withdraw his hearing request, 
or otherwise indicate that he no longer 
desires a hearing, the matter should be 
returned to the Board for the purpose of 
appellate review.  Any indicated 
development should be undertaken in this 
regard.  

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

